EXHIBIT 10.2
BLUE NILE, INC.
PERFORMANCE BONUS PLAN
EXECUTIVE CASH BONUS PLAN FOR FISCAL YEAR 2010
Purpose:
Blue Nile, Inc. (“Blue Nile” or the “Company”) has designed this Executive Cash
Bonus Plan for Fiscal Year 2010 (the “Bonus Plan”) for designated executive
officers. The Bonus Plan is designed to motivate these executives to achieve the
Company’s objectives by rewarding the executives with cash payments upon the
achievement of the Company’s objectives for fiscal year 2010.
Subject to Performance Bonus Plan:
This Bonus Plan operates under, and is subject to the terms of, the Blue Nile,
Inc. Performance Bonus Plan. The Performance Bonus Plan was approved by Blue
Nile’s Board of Directors in February 2010 and will be submitted for stockholder
approval at the 2010 annual meeting of the Blue Nile’s stockholders. If the
Company’s stockholders do not approve the Performance Bonus Plan at the 2010
annual meeting, no Bonus Awards may be earned or paid under this Bonus Plan for
fiscal year 2010. Any capitalized terms not defined in this Bonus Plan have the
meaning set forth in the Performance Bonus Plan.
Performance Period:
The Performance Period for this Bonus Plan is the Company’s 2010 fiscal year —
that is, January 4, 2010 through January 2, 2011.
Eligibility:
On the Target Determination Date, the Committee will designate which executive
officers and other key employees will be Participants. In order to earn any
Bonus Award under the Bonus Plan, a designated executive must remain employed
throughout the entire Performance Period. If the executive’s employment
terminates before the end of the Performance Period, the executive will not be
eligible to earn or be paid any Bonus Award, except as provided in an applicable
severance plan or in an individual agreement with an executive and only to the
extent such right does not disqualify such Bonus Award (or any other Bonus Award
under this Bonus Plan) as Performance-Based Compensation. If an executive is on
a leave of absence for a portion of the Performance Period, the executive will
be eligible for a Bonus Award based on the actual salary he or she earned from
the Company during the Performance Period for active service (that is, exclusive
of any salary replacement benefits paid during the leave via insurance or
otherwise).
The Section 162(m) Performance Goal:
The “Section 162(m) Performance Goal” used to determine the Maximum Award that
may be earned by the Participant for the Performance Period is Adjusted EBITDA.
On the Target Determination Date, the Committee will establish the level of
achievement of Adjusted EBITDA that will result in the crediting to the
Participant of the Maximum Award. If the Company does not achieve this level of
Adjusted EBITDA during the Performance Period, no Bonus Award will be earned or
paid to any Participant under this Bonus Plan for the Performance Period.
“Adjusted EBITDA” means earnings before interest, and other income, taxes,
depreciation and amortization adjusted as follows:

  •   to exclude restructuring and/or other nonrecurring charges;     •   to
exclude exchange rate effects, as applicable, for non-U.S. dollar denominated
net sales and operating earnings;     •   to exclude the effects of changes to
generally accepted accounting principles required by the Financial Accounting
Standards Board;     •   to exclude the effects of any statutory adjustments to
corporate tax rates;     •   to exclude the effects of any “extraordinary items”
as determined under generally accepted accounting principles;     •   to exclude
any other unusual, non-recurring gain or loss or other extraordinary item;     •
  to exclude the effects of stock based compensation and/or the payment of the
bonuses under this Plan and/or any other bonus plans of the Company;     •   to
respond to, or in anticipation of, any unusual or extraordinary corporate item,
transaction, event or development;     •   to respond to, or in anticipation of,
changes in applicable laws, regulations, accounting principles, or business
conditions;     •   to exclude the dilutive effects of acquisitions or joint
ventures;     •   to assume that any business divested by the Company achieved
performance objectives at targeted levels during the balance of a Performance
Period following such divestiture;     •   to exclude or include the effect of
any change in the outstanding shares of common stock of the Company by reason of
any stock dividend or split, stock repurchase, reorganization, recapitalization,
merger, consolidation, spin-off, combination or

 



--------------------------------------------------------------------------------



 



      exchange of shares or other similar corporate change, or any distributions
to common stockholders other than regular cash dividends;     •   to reflect a
corporate transaction, such as a merger, consolidation, separation (including a
spinoff or other distribution of stock or property by a corporation), or
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code); and     •   to reflect any partial or
complete corporate liquidation.

Maximum Award:
On the Target Determination Date, the Committee will establish each the bonus
percentage necessary to determine each Participant’s Maximum Award. A
Participant’s “Maximum Award” is the lesser of (i) 200% of his or her Target
Award and (ii) $3,000,000.
Target Award:
The “Target Award” equals the product of: (a) the actual base salary earned by
the Participant in the Performance Period and (b) a bonus percentage between 0%
and 100% designated by the Committee on the Target Determination Date. A
Participant’s bonus percentage may not be increased during the Performance
Period. If the Participant’s bonus percentage is changed during the Performance
Period, the Participant’s Target Award will be calculated based on the
applicable bonus percentage in place at the time the Participant earned the
applicable salary amount.
Determination of Actual Award — Payout Formula:
On the Payout Determination Date, the Committee will determine whether the
Company has achieved the Section 162(m) Performance Goal. If the Company has
achieved the Section 162(m) Performance Goal, each Participant will be credited
with a Maximum Award. Upon determination of the Maximum Award, the Committee
will determine the actual award earned by that executive for the Performance
Period (the “Actual Award”) by reducing the Maximum Award based on:
(i) achievement against additional EBITDA goals selected by the Committee, as
reflected by the calculation of the EBITDA Result (as defined below),
(ii) achievement against any additional Company financial goals selected by the
Committee, as reflected by the calculation of the Financial Result (defined
below), (iii) achievement against any individual performance goals selected by
the Committee, as reflected by the calculation of the Individual Result (defined
below), and (iv) any other factors selected by the Committee in its sole
discretion.
Specifically, the Payout Formula shall be:

1.   The product of (i) Maximum Award and (ii) EBITDA Result is the “EBITDA
Performance Result.”

2.   The product of (i) 50% and (ii) the EBITDA Performance Result and (iii) the
Financial Result is the Financial Bonus.

3.   The product of (i) 50% and (ii) the EBITDA Performance Result and (iii) the
Individual Result is the Individual Bonus.

4.   The sum of (i) the Financial Bonus and (ii) the Individual Bonus, reduced
by any other factors selected by the Committee in its sole discretion, is the
Actual Award.

EBITDA Result:
On the Payout Determination Date, the Committee will determine a percentage,
between 0% and 100%, which amount is the “EBITDA Result”.
Financial Result:
On the Payout Determination Date, the Committee will determine a percentage,
between 0% and 100% (the “Financial Result”), based on the Company’s achievement
during the Performance Period of the following three financial goals selected by
the Committee:
(a) net sales (that is, GAAP net sales) (“Revenue”);
(b) free cash flow (that is, GAAP cash flows from operating activities, less
outflows for purchases of fixed assets, including internal-use software and
website development) (“Free Cash Flow”); and
(c) adjusted earnings per share (that is, GAAP earnings per share, adjusted to
exclude or include the effect of any change in the outstanding shares of common
stock of the Company by reason of any stock dividend, split or recapitalization)
(“Adjusted EPS”).
Achievement of Revenue, Free Cash Flow and Adjusted EPS is determined by
reference to the respective targets for such measures established by the
Compensation Committee. Each goal will be weighted in the sole discretion of the
Committee on the Payout Determination Date.

 



--------------------------------------------------------------------------------



 



Individual Result:
On the Payout Determination Date, the Committee will determine a percentage,
between 0% and 100% (the “Individual Result”), based on the Participant’s
achievement during the Performance Period of the individual goals selected by
the Committee for such Participant for the Performance Period. Each such goal
will be weighted in the sole discretion of the Committee on the Payout
Determination Date and performance, as evaluated in the sole discretion of the
Committee on the Payout Determination Date, during the Performance Period.
Administration:
Actual Awards will generally be paid within 60 days after the close of the
Performance Period, but in all cases will be paid not later than March 15 of the
year following the year in which they were earned, in compliance with the short
term deferral exception from Section 409A of the Internal Revenue Code of 1986,
as amended. The Company will withhold from any payments under the Bonus Plan and
from any other amounts payable to a Participant by the Company any amount
required to satisfy the income and employment tax withholding obligations
arising under applicable federal and state laws in respect of a Bonus Award.
Participation in the Bonus Plan is at the discretion of the Committee.
Designation as a Participant does not change the at-will nature of employment
with the Company.
Except as otherwise provided in the Performance Bonus Plan, the Committee will
have full power and authority to construe, interpret, and administer the Bonus
Plan, including the power to amend or terminate the Bonus Plan at any time,
without the consent of any adversely affected Participant. The Committee may at
any time adopt such rules, regulations, policies, or practices as, in its sole
discretion, it determines to be necessary or appropriate for the administration
of, or the performance of its responsibilities under, the Bonus Plan. Any
decision by the Committee that is not inconsistent with the provisions of the
Performance Bonus Plan shall be conclusive and binding on all persons, and shall
be given the maximum deference permitted by law.

 